Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Although Agrawal teaches sending the emergency message to the user’s contact, Agrawal does not teach social media contact as claimed. Examiner update the search and found a new reference that covers the new added limitation in reasonable combination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Grove (US 20190311602) in view of Agarwal (US 20030012344) in view WU (US 20200015058).
Regarding claim 1, Grove teaches, a device for initiate an emergency contact (abstract), through an apparatus installed with at least one communication application (abstract, and Fig. 1, the apparatus reads on the set top box and Paragraph 24, 37), the device comprises: 
a memory having instructions stored therein; a processor configured to execute the instructions stored on the memory (see Fig. 2), so that the processor performs the following operations: 
receiving an emergency signal from a user; transmitting an emergency message to the at least one communication application in response to the received emergency signal (Paragraph 24, 92); and 
contacting, through the at least one communication application, the contacts of the at least one communication application (Paragraph 38-39).
Grove does not teach sending emergency messages as claimed.
	Agarwal in the same art of endeavor teaches a device to send an emergency messages to contacts (Paragraph 69), the device could be set top boxes, television (Paragraph 14; web-TV).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Grove with Agarwal in order to improve the system and enable using any communication form, i.e., call or message that is more convenient for the user.
Although Grove in view of Agarwal teaches wherein the communication application includes a social software (Grove: Paragraph 38-39, Agarwal: Paragraph 54, 71), Grove in view of Agarwal does not teach social media application as claimed.
WU in the same art of endeavor teaches the above limitation (Paragraph 33: a user may input an emergency contact identifier (e.g., name of emergency contact, relationship of emergency contact to user, etc.), one or more methods for communicating with the emergency contact (e.g., telephone call, text message, electronic mail, social media message, etc.), contact information associated with each of one or more defined communication methods (e.g., phone number, electronic mail address, unique social media identifier, etc.), and one or more emergency messages and Paragraph 34: When delivery of a social media message is a defined communication method for the output of an emergency message to an emergency contact, the user's social media account information may be used by the emergency contact module 220 to access the user's social media account (e.g., messaging service, contacts list, etc.) and to generate and output a social media message to the emergency contact).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Grove with Agarwal with WU in order to improve the system and enhance user experience and ensure informing the designated contacts. 
Regarding claim 3, Grove in view of Agarwal in view of WU teaches, wherein the apparatus includes a set-top box (STB) or a TV box (Grove: Paragraph 24, 37, Agarwal: Paragraph 14; web-TV).
Regarding claim 4, Grove in view of Agarwal in view of WU teaches, wherein the apparatus includes an intelligent router (Grove: Paragraph 30).
Regarding claim 5, Grove in view of Agarwal in view of WU teaches, wherein the emergency message includes a pre-written emergency message and/or an emergency message generated in real-time (Agarwal: Paragraph 54, 71).
Regarding claim 6, Grove in view of Agarwal in view of WU teaches, program instructions for receiving the emergency signal from the remote controller through the STB, wherein the remote controller is provided with a special key, or one or more keys of the remote controller are programmed to send the emergency signal (Grove: abstract, Paragraph 8, 38-39).
	Regarding claim 7, see claim 1 rejection.
	Regarding claim 8, see claim 2 rejection.
	Regarding claim 9, see claim 3 rejection.
	Regarding claim 10, see claim 4 rejection.
	Regarding claim 11, see claim 5 rejection.
	Regarding claim 12, see claim 6 rejection.
	Regarding claim 13, see claims 1-7 rejection.
	Regarding claim 14, see claims 1-7 rejection.
	Regarding claim 15, see claims 1-7 rejection.
	Regarding claim 16, see claims 1-7 rejection (Grove: Paragraph 30).
Regarding claim 17, Grove in view of Agarwal in view of WU teaches, wherein the emergency message includes an emergency message generated in real-time (Agarwal: Paragraph 54, 71, Wu: real time).
Regarding claim 18, Grove in view of Agarwal in view of WU teaches, comprising program instructions for receiving the emergency signal from the remote controller through the STB (Grove: abstract), wherein the remote controller is provided with one or more keys of the remote controller programmed to send the emergency signal (Grove: abstract and Paragraph 52).
Regarding claim 19, Grove in view of Agarwal in view of WU teaches, wherein the emergency message includes an emergency message generated in real-time (Agarwal: Paragraph 54, 71, Wu: real time).
Regarding claim 20, Grove in view of Agarwal in view of WU teaches, receiving the emergency signal from the remote controller through the STB, wherein the remote controller is provided with one or more keys of the remote controller programmed to send the emergency signal (Grove: abstract and Paragraph 52).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434. The examiner can normally be reached Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA EL-ZOOBI/          Primary Examiner, Art Unit 2652